                    Case 20-575, Document 96, 12/17/2020, 2995962, Page1 of 1




                              United States Court of Appeals
                                                FOR THE
                                             SECOND CIRCUIT
                                           ____________
              At a stated term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      17th day of December, two thousand twenty.

            ROSEMARY S. POOLER,
            RICHARD C. WESLEY,
            SUSAN L. CARNEY,
                              Circuit Judges.
      ____________________________________________

      Michael Honickman, Individually
      and for the Estate of Howard Goldstein, et al,

                                    Plaintiffs-Appellants,

                            v.                                            No. 20-575-cv

      BLOM Bank, SAL,

                               Defendant-Appellee.
      ____________________________________________

              It is hereby ORDERED that a decision in this appeal be held in abeyance pending the
      decision in Reuvane, et al. v. Lebanese Canadian Bank, SAL, No. 19-3522-cv. It is further
      ORDERED that thirty days after the opinion in Reuvane issues, each party shall submit a letter
      brief, not to exceed fifteen pages double-spaced pages, limited to the issue of how Reuvane
      applies to this case.


                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




CERTIFIED COPY ISSUED ON 12/17/2020
